DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 6, 7, 9, 11, 13, 15, and 17 have been amended. The existing claims objections and 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 7, 8, 11, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marty (US 2008/0177427 A1), hereafter Marty, in view of Lu (Improved Situation Awareness for Autonomous Taxiing Through Self-Learning – from IDS) hereafter Lu, and further in view of Kelly (Introduction to Mobile Robots, Intro to Uncertainty).
Regarding claim 1, Marty teaches a method comprising:
Receiving a captured image (0010-0011, aircraft has means for acquiring images);
Determining whether a travel way line candidate is detected in the image (0068, calculation of coordinates of a first straight line supporting the direction of the center line);
Upon detecting the travel way line candidate in the image, then determining whether the detected travel way line candidate satisfies a first set of travel way line criteria defining a travel way line (0098, lines searched for include the edges of the path line and the center line);
Upon determining that the travel way line candidate satisfies the criteria, then determining a longitudinal axis of the detected travel way line candidate (0100, defining the straight line by its polar coordinates, 0101, coordinates calculated in a straight line supporting a direction); and
Determining an angle between a longitudinal axis of a vehicle and the determined longitudinal axis of the detected travel way line candidate (0102, Angular deviation XTK calculated, see also Fig. 3), and a shortest distance between a reference point on or in the vehicle or projected onto a surface and the determined longitudinal axis of the detected travel way line candidate (0102, lateral deviation XTE calculated, see also Fig. 3).
Marty fails to teach, however, wherein the method includes:
Transforming the captured image to an inverse perspective image;
Wherein the image is the inverse perspective image;
Determining a value of variances for each of the angle and the shortest distance; wherein the value of variances are determined using Jacobian transformation matrices, sensor parameters used to obtain the inverse perspective image, measurement error equations, and parameters of the detected travel way line candidate;
Wherein the value of variances are part of measurement statistics used by a navigation filter in the vehicle to estimate kinematic state statistics of the vehicle.
Lu, however, does teach wherein the method includes:
Transforming the captured image to an inverse perspective image (Page 3555, Col. 2, Paragraph 1, use of inverse perspective mapping in aircraft taxiing);
Wherein the image is the inverse perspective image (Page 3555, Col. 2, Paragraph 1, use of inverse perspective mapping in aircraft taxiing); and
Determining a value of variances for each of the angle and the shortest distance (Page 35556, Col. 2, Paragraph 2, variances determined).
Marty and Lu are analogous because they are in the same field of endeavor, aircraft navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified the teachings of Marty with the inverse perspective mapping and variance determination of Lu in order to provide an image to map from, and a margin of error for the calculated coordinates. The motivation to combine is to better allow the aircraft to determine the actual position of the guide lines while taxiing.
The combination of Marty and Lu fails to teach, however, wherein:
Wherein the value of variances are determined using Jacobian transformation matrices, sensor parameters used to obtain the inverse perspective image, measurement error equations, and parameters of the detected travel way line candidate;
Wherein the value of variances are part of measurement statistics used by a navigation filter in the vehicle to estimate kinematic state statistics of the vehicle.
Kelly, however, does teach wherein the value of variances are determined using Jacobian transformation matrices (Slide 2, uncertainty determined using Jacobian matrix), sensor parameters (Slide 18, position of object relative to the sensor is computed), measurement error equations (Slide 10, calculation of error), and parameters of the detected object (Slide 18, position of object used to determine relative position) ; 
Wherein the value of variances are part of measurement statistics used by a navigation filter (Slide 2, variances are the basic idea of a Kalman filter).
Marty, Lu, and Kelly are analogous because they are all reasonably pertinent to the problem of determining variances in a vehicle’s sensor data. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the variance calculation of Kelly in order to provide a means of correcting the course of the vehicle. The motivation to combine is to allow the vehicle to correct for measurement errors in the guide line determination.

Claims 7 and 13 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 3, the combination of Marty, Lu and Kelly teaches the method of claim 1, and Marty teaches wherein it further comprises at least one of noise filtering and edge filtering the image (0081, image filtered to reduce noise, image filtered to enhance contours).
	Marty fails to teach, however, wherein the image is the transformed, captured image. 
	Lu, however, does teach the use of inverse perspective mapping (Page 3555, Col. 2, Paragraph 1, use of inverse perspective mapping in aircraft taxiing);
Marty, Lu, and Kelly are analogous because they are all reasonably pertinent to the problem of determining variances in a vehicle’s sensor data. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified the teachings of Marty with the inverse perspective mapping of Lu in order to provide an image with less distortion to filter. The motivation to combine is to ensure that the guidelines of the path are detected properly.

Claims 9 and 15 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 5, the combination of Marty, Lu, and Kelly teaches the method of claim 1, and Marty further teaches wherein determining the longitudinal axis of the detected travel way line candidate comprises:
Determining at least two edges and corresponding edge directions in the captured image (0098, lines searched for corresponds to the edges of the path lanes and the center line);
Identifying a travel way line satisfying a second set of travel way line criteria defining a travel way (0099, determination of straight lines exhibiting largest probability of occurrence, lines retained are the highest probability of straight lines); 
Masking a portion of the image outside of the identified travel way (0098, any case not including the at most 3 lines are eliminated from processing);
In an unmasked portion, determining a travel way line longitudinal axis of the identified travel way line (0098, lines searched for include the edges of the path lanes and the center line); and
Verifying that the longitudinal axis of the identified travel way line satisfies a third set of travel way line criteria defining a travel way line (0100, defining the straight line by its polar coordinates, 0101, coordinates calculated in a straight line supporting a direction).

Claims 11 and 17 are similar in scope to claim 5, and are similarly rejected.


Regarding claim 6, the combination of Marty, Lu, and Kelly teaches the method of claim 1, and Marty further teaches wherein it is further comprising:
Determining a straightness or a curvature of the axis of a detected travel way line (0032, straight lines detected in image);
Determining whether the straight ness or curvature of the axis of the detected travel way line satisfies respective straightness or curvature criteria; and (0032-0033, straight lines detected, grouped according to direction); and
Upon determining that the straightness or curvature satisfies the respective criteria, then determining the angle and the shortest distance (0041, calculation of angular deviation XTK and lateral deviation XTE from parameters of straight line).

Claims 12 and 18 are similar in scope and are similarly rejected. 

Regarding claim 20, the combination of Marty, Lu, and Kelly teaches the system of claim 13, and Marty further teaches wherein the vehicle is an aircraft (0002, invention relates to a device for measuring dynamic parameters of an aircraft).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu and Kelly as applied to claims 1, 7, and 13 above, and further in view of Tamura (US 20150279017 A1), hereafter Tamura.

Regarding claim 2, the combination of Marty, Lu, and Kelly teaches the method of claim 1, but fails to teach wherein it further comprises:
Receiving imager calibration parameter values; and
Compensates for distortion in the captured image using the imager calibration values.
Tamura, however, does teach:
Receiving imager calibration parameter values (0033, generation of calibration parameter); and
Compensating for distortion in the captured image using the imager calibration parameter values (0038, correcting the image data by calibrating the image data in the optical axis adjustment module, 0033, optical axis adjustment model corrected using calibration parameters).
Marty, Lu, Kelly, and Tamura are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distortion compensation of Tamura in order to provide a clearer image to be analyzed. The motivation to combine is to ensure that the image is as clear as possible while determining potential guide lines or lane edges.

Claims 8 and 14 are similar in scope to claim 2, and are similarly rejected.

Claim 4, 10, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu and Kelly as applied to claims 1, 7, and 13 above, and further in view of Keaton (US 20030223615 A1), hereafter Keaton.

Regarding claim 4, the combination of Marty, Lu, and Kelly teaches the method of claim 1, but fails to teach wherein it further comprises directional filtering of the captured image.
Keaton, however, does teach directional filtering of the captured image (0018, image transformed using directional filters to obtain edge orientation estimates).
Marty, Lu, Kelly and Keaton are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the directional filtering of Keaton in order to provide a means of further distinguishing edge lines. The motivation to combine is to ensure that the location of the edge lines are as accurate as possible for vehicle positioning.

Claims 10 and 16 are similar in scope to claim 4, and are similarly rejected.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu and Kelly as applied to claim 13 above, and further in view of Fouet (US 20090212992 A1), hereafter Fouet.
Regarding claim 19, the combination of Marty, Lu, and Kelly teaches the system of claim 13, but fails to teach wherein it further comprises at least one of an inertial navigation system (INS), an inertial measurement unit(IMU), and an aiding device, where each of the INS, INU, and the aiding device are communicatively coupled to the processing circuitry.
Fouet, however, does teach wherein the system further comprises at least one of an inertial navigation system (INS), an inertial measurement unit(IMU), and an aiding device, where each of the INS, INU, and the aiding device are communicatively coupled to the processing circuitry (0079, positioning means correspond to a GPS, an inertial unit, 0133, means also include an Air Data Inertial Reference System (ADIRS)).
Marty, Lu, Kelly and Fouet are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the positioning systems of Fouet in order to provide further means of determining position. The motivation to combine is to ensure that the positional measurement of the aircraft is as accurate as possible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./                Examiner, Art Unit 3664

/JAIME FIGUEROA/                 Primary Examiner, Art Unit 3664